In an action, inter alia, to enforce the covenants and restrictions in a deed to certain property, the plaintiff appeals from an order of the Supreme Court, Suffolk County (Molia, J.), dated February 27, 2003, which denied its motion, among other things, to compel the escrow agent to transfer the deed to the subject premises from the defendant Eastern Baptist Association of New York, Inc., to the defendant First Church of God In Christ of Great Neck, New York, Inc.
Ordered that the order is affirmed, with costs.
Under the circumstances of this case, the Supreme Court properly denied the plaintiffs motion.
We note that we have not considered the brief purportedly submitted on behalf of the defendant First Church of God In Christ of Great Neck, New York, Inc. (see CPLR 321 [a]). Krausman, J.E, McGinity, Cozier and Rivera, JJ., concur.